USCA4 Appeal: 19-4266    Doc: 2        Filed: 04/18/2019   Pg: 1 of 1


                                                                    FILED: April 18, 2019

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT

                                      ___________________

                                           No. 19-4266
                                       (7:18-cr-00133-FL-1)
                                      ___________________

        UNITED STATES OF AMERICA

                     Plaintiff - Appellee

        v.

        DORA MAYBE DAMATTA-RODRIGUEZ, a/k/a Dora Maybe Rodriguez-
        DeAlejo

                     Defendant - Appellant

                                      ___________________

                                           ORDER
                                      ___________________

              The court appoints the Federal Defender for the Eastern District of North

        Carolina to represent Dora Maybe Damatta-Rodriguez in this case.

                                              For the Court--By Direction

                                              /s/ Patricia S. Connor, Clerk




                 Case 7:18-cr-00133-FL Document 37 Filed 04/18/19 Page 1 of 1
